[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
This action arises from a from a fire which occurred on August 12, 1991 in which plaintiff's decedents died and the remaining plaintiffs allege that they have suffered emotional distress from witnessing the death of family members. The deaths of the plaintiff's decedent and the personal injuries suffered all occurred, according to the complaint, on August 12, 1991.
This action is against the defendant A.O. Smith was brought pursuant to the Connecticut Product Liability Act, as set forth in Conn. Gen. Statutes Section 52-572m, et seq. The plaintiffs' action against against A.O. Smith was commenced on October 6, 1994 when service of process was made upon that defendant's agent for service of process. CT Page 4594
The defendant A.O. Smith has moved for summary judgment in its favor on the ground that suit was instituted against it more than three years after the date of the fire and the deaths and injuries alleged and is therefore barred by Conn. Gen. Statutes Section 52-577a.
The statute of limitations for product liability actions is set forth in Sec. 52-577a as follows:
    (a) No product liability claim as defined in section 52-572m shall be brought but within three years from the date when the injury, death or property damage is first sustained or discovered or in the exercise of reasonable care should have been discovered except that . . . no such action may be brought against any party . . . later than ten years from the date that the party last parted with possession or control of the product.
There is no factual dispute but that this action was commenced more than three years after the date of the fire and resulting deaths and injuries. In the court's opinion, therefore, the plaintiffs' action against the defendant A.O. Smith is barred by the three year limitation is not extended by the ten year statute of repose which, in the opinion of the court, serves to place anadditional time limitation within which product liability actions must be brought but in no way affects the requirement that they be brought within three years of the death or injury complained of.
The motion for summary judgment of the defendant A.O. Smith Corporation is therefore granted.
Thompson, J.